16‐3246 
United States v. Harris 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                          

                           SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 11th day of July, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   PETER W. HALL, 
                            Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                   Appellee, 
 
                   ‐v.‐                                         16‐3246 
 
WILLIE HARRIS, 
                   Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 




                                        1 
FOR DEFENDANT‐APPELLANT:                       BRYAN S. OATHOUT, Law Office of 
                                               Bryan S. Oathout; Rochester, New 
                                               York. 
 
FOR APPELLEE:                                  MARY C. BAUMGARTEN, Assistant 
                                               United States Attorney, for James P. 
                                               Kennedy, Jr., United States Attorney 
                                               for the Western District of New York; 
                                               Buffalo, New York. 
 
       Appeal from a judgment of the United States District Court for the 
Western District of New York (Wolford, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Willie Harris appeals from a judgment entered September 16, 2016 in the 
United States District Court for the Western District of New York (Wolford, J.) 
convicting him after a jury trial on one count of possession of cocaine with intent 
to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(c); one count of 
possession of a firearm and ammunition by a convicted felon, in violation of 18 
U.S.C. §§ 922(g)(1) and 924(e); and one count of possession of an unregistered 
short‐barreled shotgun, in violation of 26 U.S.C. §§ 5841, 5845(a), 5861(d), and 
5871.  He was sentenced principally to 115 months’ imprisonment, to be followed 
by six years of supervised release.  We assume the parties’ familiarity with the 
underlying facts, the procedural history, and the issues presented for review. 
 
       1. Harris argues that the district court erred in failing to suppress evidence 
seized from his apartment pursuant to a search warrant. 

       A June 2014 warrant was issued to search Harris’ apartment at 49 Troup 
Street (Apartment 21) in Rochester, New York for evidence related to a human‐
trafficking investigation.  The search warrant was based on an affidavit prepared 
by FBI Special Agent Barry Couch.  The officers found no evidence of human 
trafficking, but during the search law enforcement officers found (among other 
things) a short‐barreled shotgun, ammunition, cocaine, money, a digital scale, 


                                          2 
and small plastic baggies.  Harris was charged on the basis of the evidence seized 
during the arrest. 
        
       Harris’s suppression motion argued that “the search warrant affidavit 
contained incomplete and inaccurate information.”  App’x 231 (internal 
quotation marks omitted).  In particular, Harris submitted the affidavit of Sam 
DiMaggio, the building superintendent, who averred that he did not make the 
statements attributed to him in the search warrant affidavit.  On the basis of this 
evidence, Magistrate Judge Feldman conducted a hearing pursuant to Franks v. 
Delaware, 438 U.S. 154 (1978).  Judge Feldman issued a Report and 
Recommendation recommending that the motion to suppress be denied, and the 
district court adopted it in its entirety. 
        
       “On appeal from a district court’s ruling on a motion to suppress evidence, 
we review legal conclusions de novo and findings of fact for clear error.”  United 
States v. Bershchansky, 788 F.3d 102, 108 (2d Cir. 2015) (internal quotation marks 
omitted).1  Reversal for clear error is appropriate if after reviewing the record we 
are “left with the definite and firm conviction that a mistake has been 
committed.”  Id. at 110.  “We pay special deference to the district court’s factual 
determinations going to witness credibility.”  Id. at 108 (internal quotation marks 
omitted). 
 
       “[A] district court may not admit evidence seized pursuant to a warrant if 
the warrant was based on materially false and misleading information. . . . 
[M]aterially misleading omissions as well as misrepresentations may be 
challenged by the defense.”  United States v. Levasseur, 816 F.2d 37, 43 (2d Cir. 
1987) (citing Franks v. Delaware, 438 U.S. 154 (1978)).  “[T]o suppress evidence 
obtained pursuant to an affidavit containing erroneous information, the 
defendant must show that: (1) the claimed inaccuracies or omissions are the 
result of the affiant’s deliberate falsehood or reckless disregard for the truth; and 
(2) the alleged falsehoods or omissions were necessary to the issuing judge’s 

1 We have yet to decide whether, in reviewing a district court’s decision on a 
motion to suppress evidence, we should view the evidence in a light most 
favorable to the prevailing party or simply review for clear error.  Id. at 110.  
Because we conclude that Harris’ argument fails under either test, we need not 
(and do not) decide the question here. 

                                          3 
probable cause or necessity finding.”  United States v. Rajaratnam, 719 F.3d 139, 
146 (2d Cir. 2013) (internal quotation marks and alterations omitted). 
 
       Harris identifies several inconsistencies between the search warrant 
affidavit and testimony elicited during the Franks hearing, and offers them as 
proof that the affidavit included materially false and misleading information.  
First, Agent Couch omitted from the search warrant application that two 
witnesses failed initially to identify the photograph of Harris when they were 
shown a photo array.  One was CW1, a 16‐year old woman who told law 
enforcement officers that an individual named “Shawn” (later identified as 
Harris) was pimping her from his apartment at 49 Troup Street; the other was 
DiMaggio (referred to as CW3 in the warrant affidavit).  However, Agent 
Couch’s testimony establishes that, after CW1 was urged to consider the 
importance of answering truthfully, she immediately pointed to the photograph 
of Harris in the photo array.  Agent Couch also explained that he did not include 
the identification procedures used with DiMaggio because it was not needed to 
establish probable cause. 
        
       Second, Harris points to DiMaggio’s testimony contradicting statements 
attributed to him in the search warrant affidavit.  DiMaggio testified that 
(contrary to the warrant affidavit) Harris never propositioned him with a young 
woman for prostitution purposes and that he never saw a lot of men coming out 
of Apartment 21.  However, the magistrate court assessed DiMaggio’s credibility 
and concluded that his “testimony was hardly a model of clarity or consistency” 
and that it was “all over the place,” App’x 241; and the district court found that 
“DiMaggio repeatedly contradicted himself,” Id. at 315.  DiMaggio’s testimony is 
further undermined by the testimony of Geeta Vijay, the property manager for 49 
Troup Street: Vijay testified that she was present when DiMaggio gave his initial 
statement to law enforcement, that DiMaggio had said that Harris was 
“pimping” a young woman, and that DiMaggio explained that Harris had 
offered the woman to him for sex.  Id. at 137. 
        
       Finally, Harris contends that Vijay denied in her testimony that she 
identified Harris in a photo array, and argues that Vijay’s testimony thus 
contradicted statements attributed to her in the warrant affidavit.  But Vijay in 
fact testified that she did not remember being shown the photograph, which is not 



                                        4 
inconsistent with Agent Couch’s testimony that, at that time, Vijay identified 
Harris in a photo array.  See Id. at 138, 147‐48. 
        
       Accordingly, the district court did not clearly err in finding that Agent 
Couch’s testimony was “credible and fully consistent with the information he 
utilized in his supporting affidavit.”  Id. at 242; see also id. at 317.  Harris has 
failed to identify any evidence that the district court was misled by any 
intentional or reckless statements or omissions in Agent Couch’s affidavit. 
        
       As to materiality, “the ultimate inquiry is whether, after putting aside 
erroneous information and correcting material omissions, there remains a 
residue of independent and lawful information sufficient to support a finding of 
probable cause or necessity.”  Rajaratnam, 719 F.3d at 146 (internal quotation 
marks and alterations omitted).  Even disregarding DiMaggio’s statements in the 
search warrant affidavit, the affidavit was sufficient to support a finding of 
probable cause: CW1 provided a detailed description of her prostitution 
activities at 49 Troup Street (Apartment 21) and her relationship with “Shawn”; 
and Agent Couch described the steps he undertook to identify Harris as the 
individual living in that apartment and to match CW1’s description of Shawn 
with Harris’ physical characteristics.  See App’x 55‐57.  Accordingly, Harris has 
failed to show that any of the purportedly inaccurate or incomplete information 
was material to the finding of probable cause. 
        
       2. Harris argues that the district court committed procedural error by 
applying a two‐level enhancement for obstruction of justice pursuant to United 
States Sentencing Guidelines § 3C1.1. 
        
       “On review of a district court’s decision to enhance a defendant’s sentence 
for obstruction of justice, we accept the court’s findings of facts unless they are 
clearly erroneous . . . [and] [w]e review de novo a ruling that the established facts 
constitute obstruction of justice, giving due deference to the district court’s 
application of the guidelines to the facts.”  United States v. Agudelo, 414 F.3d 
345, 348 (2d Cir. 2005) (citations and internal quotation marks omitted).   
        
       A district court may apply a two‐level enhancement for obstruction of 
justice if 



                                          5 
       
             (1) the defendant willfully obstructed or impeded, or attempted to 
             obstruct or impede, the administration of justice with respect to 
             the investigation, prosecution, or sentencing of the instant offense of 
             conviction, and (2) the obstructive conduct related to (A) the 
             defendant’s offense of conviction and any relevant conduct; or (B) a 
             closely related offense[.] 
 
U.S.S.G. § 3C1.1.  Conduct covered under this section of the Sentencing 
Guidelines includes perjury.  United States v. Dunnigan, 507 U.S. 87, 93‐94 
(1993).  “[B]efore applying an obstruction enhancement based on perjury, the 
sentencing court must find by a preponderance of the evidence that the 
defendant 1) willfully 2) and materially 3) committed perjury, which is (a) the 
intentional (b) giving of false testimony (c) as to a material matter.”  United 
States v. Thompson, 808 F.3d 190, 194‐95 (2d Cir. 2015) (internal quotation marks 
omitted).  A perjury enhancement is appropriate if the defendant “gives false 
testimony concerning a material matter with the willful intent to provide false 
testimony, rather than as a result of confusion, mistake, or faulty memory.”  
Dunnigan, 507 U.S. at 94.  “Although separate and clear findings on each element 
of perjury are preferred, a general finding of obstruction that tracks those factual 
predicates necessary to support a finding of perjury will suffice.”  United States 
v. Shonubi, 998 F.2d 84, 88 (2d Cir. 1993). 
 
       At sentencing, the district court made detailed findings supporting its 
conclusion that at trial Harris intentionally testified falsely as to several material 
issues: he denied telling law enforcement agents that a “sawed‐off little thing” 
was in his residence; he denied admitting to agents that there was crack cocaine 
in his apartment, which he sold for money; he claimed that he used the baggies 
in his apartment to discard marijuana seeds, rather than packaging drugs for 
sale; he denied responsibility for allowing his nephew to store the shotgun in his 
apartment; and he denied using the scale found in his apartment for drug 
distribution.  App’x 1052‐53. 
        
       Most significantly, the district court determined that Harris committed 
“clear cut perjury” when he testified that it was not his voice on a recorded 
telephone call to his sister from the Monroe County jail.  Id. at 1054.  During the 



                                          6 
call, which was attributed to Harris through the inmate telephone system, Harris 
stated that he was selling drugs and that he had been holding onto a shotgun for 
his nephew, “Lil D.”  Id.  Harris testified that someone in jail was impersonating 
him. 
         
        The district court concluded that Harris’ testimony was false by comparing 
it to the testimony of law enforcement agents.  The district court found that the 
agents were credible, that Harris was not, and that the objective evidence (e.g., 
the gun, drugs, money, and digital scale found in Harris’ apartment) 
corroborated the agents’ version of events.  The district court also rejected Harris’ 
contention that his testimony was the result of confusion, mistake, or faulty 
memory: even if Harris misunderstood the government’s questions on cross‐
examination, as he contends on appeal, that does not account for Harris’ 
testimony that it was not his voice on the recorded telephone call admitting that 
he possessed the gun and sold drugs.  We find no error in the district court’s 
conclusion that Harris intentionally gave false testimony on a material matter 
and that a two‐level enhancement for obstruction of justice was warranted. 
         
        We have considered Harris’ remaining arguments and conclude that they 
are without any merit.  The judgment of the district court is AFFIRMED. 
         
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




                                          7